Exhibit 10.2

TORCHMARK CORPORATION

(Delaware corporation)

5.875% Junior Subordinated Debentures Due 2052

UNDERWRITING AGREEMENT

September 17, 2012



--------------------------------------------------------------------------------

TORCHMARK CORPORATION

(Delaware corporation)

$125,000,000

5.875% Junior Subordinated Debentures due 2052

UNDERWRITING AGREEMENT

September 17, 2012

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Wells Fargo Securities, LLC

as Representatives of the several Underwriters

   named in Schedule A hereto

c/o Merrill Lynch, Pierce, Fenner & Smith

                           Incorporated

One Bryant Park

New York, NY 10036

and

c/o Wells Fargo Securities LLC

301 S. College Street

Charlotte, NC 28288

Ladies and Gentlemen:

Torchmark Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the several underwriters named in Schedule A hereto (the
“Underwriters”), acting severally and not jointly, the respective principal
amounts of the Company’s 5.875% Junior Subordinated Debentures due 2052 set
forth in Schedule A hereto (the “Securities”). Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC have agreed to act as
representatives of the several Underwriters (in such capacity, the
“Representatives”) in connection with the offer and sale of the Securities. The
Securities will be issued pursuant to an indenture dated as of November 2, 2001
between the Company and The Bank of New York (the “Original Trustee”), as
supplemented by a First Supplemental Indenture to be dated as of September 24,
2012 (as supplemented, the “Indenture”) between the Company and The Bank of New
York Mellon Trust Company, N.A. (successor in interest to the Original Trustee),
as trustee under the Indenture (the “Trustee”).

 

1



--------------------------------------------------------------------------------

The Company has filed with the Securities and Exchange Commission (the
“Commission”) an automatic shelf registration statement on Form S-3 (No.
333-182473), including the related preliminary prospectus or prospectuses, which
registration statement became effective upon filing under Rule 462(e) of the
rules and regulations of the Commission (the “Securities Act Regulations”) under
the Securities Act of 1933, as amended (the “Securities Act”). Such registration
statement covers the registration of the Securities under the Securities Act.
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430B
(“Rule 430B”) of the Securities Act Regulations and paragraph (b) of Rule 424
(“Rule 424(b)”) of the Securities Act Regulations. Any information included in
such prospectus that was omitted from such registration statement at the time it
became effective but that is deemed to be part of and included in such
registration statement pursuant to Rule 430B is referred to as “Rule 430B
Information.” Each prospectus used in connection with the offering of the
Securities that omitted Rule 430B Information is herein called a “preliminary
prospectus.” Such registration statement, at any given time, including the
amendments thereto to such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents otherwise
deemed to be a part thereof or included therein by Securities Act Regulations,
is herein called the “Registration Statement.” The Registration Statement at the
time it originally became effective is herein called the “Original Registration
Statement.” The final prospectus in the form first furnished to the Underwriters
for use in connection with the offering of the Securities, including the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act at the time of the execution of this Agreement and any
preliminary prospectuses that form a part thereof, is herein called the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus, the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any preliminary prospectus or the Prospectus (or other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information which is incorporated by reference in or
otherwise deemed by Securities Act Regulations to be a part of or included in
the Registration Statement, any preliminary prospectus or the Prospectus, as the
case may be; and all references in this Agreement to amendments or supplements
to the Registration Statement, any preliminary prospectus or the Prospectus
shall be deemed to mean and include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which is
incorporated by reference in or otherwise deemed by Securities Act Regulations
to be a part of or included in the Registration Statement, such preliminary
prospectus or the Prospectus, as the case may be.

 

2



--------------------------------------------------------------------------------

The Company and the Underwriters agree as follows:

1. Public Offering. The Company is advised by the Representatives that the
Underwriters propose to make a public offering of their respective portions of
the Securities as soon after this Agreement is entered into as in the
Representatives’ judgment is advisable. The terms of the public offering of the
Securities are set forth in the Prospectus.

2. Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, the
aggregate principal amount of Securities set forth in Schedule A opposite the
name of such Underwriter, plus any additional principal amount of Securities
which such Underwriter may become obligated to purchase pursuant to the
provisions of Section 10 hereof, at a purchase price of $24.279545 per
debenture.

3. Payment. Payment of the purchase price for, and delivery of certificates for,
the Securities shall be made at the offices of Davis Polk & Wardwell LLP, 1600
El Camino Real, Menlo Park, California 94025, or at such other place as shall be
agreed upon by the Representatives and the Company, at 10:00 A.M. (Eastern time)
on the fifth business day after the date hereof (unless postponed in accordance
with the provisions of Section 10), or such other time not later than five
business days after such date as shall be agreed upon by the Representatives and
the Company (such time and date of payment and delivery being herein called
“Closing Time”).

4. Denominations; Registration. Certificates for the Securities shall be in
denominations of $25 and integral multiples of $25 and registered in such names
as the Representatives may request in writing at least one full business day
before the Closing Time. The Securities will be made available for examination
and packaging by the Representatives in The City of New York not later than
10:00 A.M. (Eastern time) on the business day prior to the Closing Time.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Underwriters of certificates
for the Securities to be purchased by them. It is understood that each
Underwriter has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, each individually and not as
representatives of the Underwriters, may (but shall not be obligated to) make
payment of the purchase price for the Securities to be purchased by any
Underwriter whose funds have not been received by the Closing Time, but such
payment shall not relieve such Underwriter from its obligations hereunder.

 

3



--------------------------------------------------------------------------------

5. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company herein on and at the Closing Time, to the
performance by the Company of its obligations hereunder and to the following
additional conditions precedent:

(a) Subsequent to the execution and delivery of the Underwriting Agreement and
prior to the Closing Time:

(i) (1) at Closing Time, the Securities shall be rated as described in the Final
Term Sheet (as defined below), and the Company shall have delivered to the
Representatives a letter dated the Closing Time, from each applicable rating
agency, or other evidence satisfactory to the Representatives, confirming that
the Securities have such ratings; and (2) there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded the Securities or any
of the Company’s debt securities by any “nationally recognized statistical
rating organization” (as such term is defined in Section 3(a)(62) of the
Exchange Act);

(ii) the Registration Statement has become effective and at Closing Time no stop
order suspending the effectiveness of the Registration Statement shall have been
issued under the Securities Act or proceedings therefor initiated or threatened
by the Commission, and any request on the part of the Commission for additional
information shall have been complied with to the reasonable satisfaction of
counsel to the Underwriters. A prospectus containing the Rule 430B Information
shall have been filed with the Commission in the manner and within the time
period required by Rule 424(b) without reliance on Rule 424(b)(8) (or a
post-effective amendment providing such information shall have been filed and
become effective in accordance with the requirements of Rule 430B). The Company
shall have paid the required Commission filing fees relating to the Securities
within the time period required by Rule 456(b)(1)(i) of the Securities Act
Regulations without regard to the proviso therein and otherwise in accordance
with Rules 456(b) and 457(r) of the Securities Act Regulations and, if
applicable, shall have updated the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).

 

4



--------------------------------------------------------------------------------

(iii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects of the Company and its subsidiaries,
taken as a whole, from that set forth in the General Disclosure Package (as
defined below) that, in the Representatives’ reasonable judgment, is material
and adverse and that makes it, in the Representatives’ reasonable judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the General Disclosure Package; and

(iv) the Representatives shall have received at the Closing Time, a certificate
dated the Closing Time and signed by an executive officer of the Company, or any
other person authorized by the Board of Directors of the Company to execute any
such written statement (an “Executive Officer”),

(A) to the effect set forth in Section 5(a)(i)(2);

(B) to the effect that no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are pending or, to their knowledge, contemplated by the
Commission; and

(C) to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct at the Closing Time and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied on or before the Closing
Time.

The Executive Officer signing and delivering such certificate may rely upon the
best of his or her knowledge as to proceedings threatened.

(b) The Underwriters shall have received at the Closing Time an opinion of R.
Brian Mitchell, Esq., Executive Vice President and General Counsel for the
Company, dated the Closing Time in substantially the form set forth as
Exhibit A.

(c) The Underwriters shall have received at the Closing Time an opinion of
Maynard, Cooper & Gale, P.C., special counsel for the Company, dated the Closing
Time in substantially the form set forth as Exhibit B.

(d) The Underwriters shall have received at the Closing Time an opinion of Davis
Polk & Wardwell LLP, counsel for the Underwriters, dated the Closing Time in
substantially the form set forth as Exhibit C.

 

5



--------------------------------------------------------------------------------

(e) The Underwriters shall have received (i) on the date of this Agreement a
letter dated such date and (ii) at Closing Time a letter dated the Closing Time,
in each case in form and substance satisfactory to the Underwriters, from
Deloitte & Touche LLP, the Company’s independent registered public accounting
firm, containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus.

If any condition specified in this Section shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Representatives by notice to the Company at any time at or prior to Closing
Time, and such termination shall be without liability of any party to any other
party except as provided in Section 6(j) and except that Sections 8 and 9 shall
survive any such termination and remain in full force and effect.

6. Certain Covenants of the Company. In further consideration of the agreements
of the Underwriters contained in this Agreement, the Company covenants as
follows:

(a) Compliance with Securities Regulations and Commission Requests; Payment of
Filing Fees. The Company, subject to Section 6(b), will comply with the
requirements of Rule 430B and will notify the Representatives immediately, and
confirm the notice in writing, (i) when any post-effective amendment to the
Registration Statement or new registration statement relating to the Securities
shall become effective, or any supplement to the Prospectus or any amended
Prospectus shall have been filed, (ii) of the receipt of any comments from the
Commission with respect to any filing by the Company with the Commission under
the Securities Act or Exchange Act, (iii) of any request by the Commission for
any amendment to the Registration Statement or the filing of a new registration
statement or any amendment or supplement to the Prospectus or any document
incorporated by reference therein or otherwise deemed to be a part thereof or
for additional information, (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or such new
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the Securities Act concerning the Registration
Statement and (v) if the Company becomes the subject of a proceeding under
Section 8A of the Securities Act in connection with the offering of the
Securities. The Company will effect the filings required under Rule 424(b), in
the manner and within the time period required by Rule 424(b) (without reliance
on Rule 424(b)(8)), and will take such steps as it deems necessary to ascertain

 

6



--------------------------------------------------------------------------------

promptly whether the form of prospectus transmitted for filing under Rule 424(b)
was received for filing by the Commission and, in the event that it was not, it
will promptly file such prospectus. The Company will make every reasonable
effort to prevent the issuance of any stop order and, if any stop order is
issued, to obtain the lifting thereof at the earliest possible moment. The
Company shall pay the required Commission filing fees relating to the Securities
within the time required by Rule 456(b)(1)(i) of the Securities Act Regulations
(without regard to the proviso therein) and otherwise in accordance with Rules
456(b) and 457(r) of the Securities Act Regulations (including, if applicable,
by updating the “Calculation of Registration Fee” table in accordance with Rule
456(b)(1)(ii) either in a post-effective amendment to the Registration Statement
or on the cover page of a prospectus filed pursuant to Rule 424(b)).

(b) Filing of Amendments and Exchange Act Documents; Preparation of Final Term
Sheet. The Company will give the Representatives notice of its intention to file
or prepare any amendment to the Registration Statement or new registration
statement relating to the Securities or any amendment, supplement or revision to
either any preliminary prospectus (including any prospectus included in the
Original Registration Statement or amendment thereto at the time it became
effective) or to the Prospectus or to any Issuer Free Writing Prospectus (as
defined below), whether pursuant to the Securities Act, the Exchange Act or
otherwise, and the Company will furnish the Representatives with copies of any
such documents a reasonable amount of time prior to such proposed filing or use,
as the case may be, and will not file or use any such document to which the
Representatives or counsel for the Underwriters shall object. The Company has
given the Representatives notice of any filings made pursuant to the Exchange
Act or Exchange Act Regulations within 48 hours prior to the Applicable Time (as
defined below); the Company will give the Representatives notice of its
intention to make any such filing from the Applicable Time to the Closing Time
and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing and will not file or use
any such document to which the Representatives or counsel for the Underwriters
shall reasonably object. The Company will prepare a final term sheet (the “Final
Term Sheet”) reflecting the final terms of the Securities, in form and substance
satisfactory to the Representatives, and shall file such Final Term Sheet as an
“issuer free writing prospectus” pursuant to Rule 433 of the Securities Act
Regulations (“Rule 433”) prior to the close of business two business days after
the date hereof; provided that the Company shall furnish the Representatives
with copies of any such Final Term Sheet a reasonable amount of time prior to
such proposed filing and will not use or file any such document to which the
Representatives or counsel to the Underwriters shall object.

 

7



--------------------------------------------------------------------------------

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
one signed facsimile copy of the Original Registration Statement and of each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein or otherwise deemed to be a part thereof) and signed facsimile
copies of all consents and certificates of experts. The copies of the Original
Registration Statement and each amendment thereto furnished to the Underwriters
will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus as such
Underwriter reasonably requested, and the Company consents to the use of such
copies for purposes permitted by the Securities Act. The Company will furnish to
each Underwriter, without charge, during the period when the Prospectus is
required to be delivered under the Securities Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(e) Continued Compliance with Securities Laws. The Company will comply with the
Securities Act and the Securities Act Regulations, the Exchange Act and the
Exchange Act Regulations and the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations thereunder (the “Trust
Indenture Act Regulations”) so as to permit the completion of the distribution
of the Securities as contemplated in this Agreement and in the Prospectus. If at
any time when a prospectus is required by the Securities Act to be delivered in
connection with sales of the Securities, any event shall occur or condition
shall exist as a result of which it is necessary, in the opinion of counsel for
the Underwriters or for the Company, to amend the Registration Statement or
amend or supplement the Prospectus in order that the Prospectus will not include
any untrue statements of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or to file a new registration statement or amend or
supplement the Prospectus in order to comply with the requirements of the
Securities Act or the Securities Act Regulations, the Company will promptly
prepare and file with the Commission, subject to Section 6(b), such amendment,

 

8



--------------------------------------------------------------------------------

supplement or new registration statement as may be necessary to correct such
statement or omission or to comply with such requirements, the Company will use
its best efforts to have such amendment or new registration statement declared
effective as soon as practicable (if it is not an automatic shelf registration
statement with respect to the Securities) and the Company will furnish to the
Underwriters such number of copies of such amendment, supplement or new
registration statement as the Underwriters may reasonably request. If at any
time following issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement (or any other registration statement relating to the
Securities) or the Statutory Prospectus (as defined below) or any preliminary
prospectus or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company will promptly notify the
Representatives and, subject to Section 6(b), will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

(f) Listing of Securities. The Company will use its commercially reasonable
efforts to effect the listing of the Securities on the New York Stock Exchange
within 30 days of the Closing Time.

(g) Blue Sky Qualifications. To qualify the Securities for offer and sale under
the securities or Blue Sky laws of such jurisdictions as the Representatives
shall reasonably request and to pay all reasonable expenses (including fees and
disbursements of counsel) in connection with such qualification; provided that
in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and provided further that in connection therewith the Company
shall not be required to qualify the Securities for offering and sale under the
securities laws of any such jurisdiction for a period in excess of nine months
after the initial time of issue of the Prospectus.

(h) Rule 158. To make generally available to the Company’s security holders as
soon as practicable an earnings statement of the Company covering a twelve month
period beginning after the date of this Agreement (but in no event commencing
later than 90 days after such date), which shall satisfy the provisions of
Section 11(a) of the Securities Act and the Securities Act Regulations and to
advise the Representatives in writing when such statement has been made
available.

 

9



--------------------------------------------------------------------------------

(i) Restrictions on Sale of Securities. During a period of 90 days from the date
of this Agreement, without the prior written consent of the Representatives, on
behalf of the Underwriters, not to offer, sell, contract to sell, grant any
option for the sale of, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act or otherwise
dispose of, transfer or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities convertible into or exercisable or exchangeable for or
that represent the right to receive debt securities of the Company (other than
as contemplated by this Agreement).

(j) Issuer Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Underwriter
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Securities that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission;
provided, however, that the Underwriters are authorized to use, without the
prior consent of the Company, a free writing prospectus that contains only
(i) information describing only the preliminary or final terms of the Securities
or the offering thereof and that is included in the Final Term Sheet
contemplated by Section 6(b) or (ii) other information that is not “issuer
information,” as defined in Rule 433 under the Securities Act. Any free writing
prospectus consented to by the Company and the Representatives is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents
that it has treated or agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
where required, legending and record keeping.

(k) Payment of Expenses. Whether or not any sale of Securities is consummated,
to pay or cause to be paid all expenses incident to the performance of the
obligations of the Company under this Agreement, including, without limitation:
(i) the preparation and filing of the Registration Statement, each preliminary
prospectus, any Permitted Free Writing Prospectus and the Prospectus and all
amendments and supplements thereto, (ii) the preparation, issuance and delivery
of the Securities, (iii) the fees and disbursements of the Company’s counsel and
accountants, (iv) the qualification of the Securities under securities or Blue
Sky laws in accordance with the provisions of Section 6(f), including filing
fees and the fees and disbursements of counsel for the Underwriters in
connection therewith and in connection with the printing or producing

 

10



--------------------------------------------------------------------------------

and delivery of any Blue Sky or legal investment memoranda, (v) the printing and
delivery to the Underwriters in quantities as hereinabove stated of copies of
the Registration Statement, each preliminary prospectus, any Permitted Free
Writing Prospectus and the Prospectus and any amendments or supplements thereto
and any costs associated with electronic delivery of any of the foregoing by the
Underwriters to the investors, (vi) any fees charged by rating agencies for the
rating of the Securities, (vii) all fees and expenses in connection with the
preparation and filing of the registration statement on Form 8-A relating to the
Securities and all costs and expenses incident to listing the Securities on the
New York Stock Exchange and (viii) the costs and expenses (including without
limitation any damages or other amounts payable in connection with legal or
contractual liability) associated with the reforming of any contracts for the
sale of the Securities made by the Underwriters caused by a breach of the
representation contained in the sixth paragraph of Section 7(b).

7. Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter as of the date hereof, the Applicable Time referred
to in Section 7(b) and at the Closing Time, and agrees with each Underwriter as
follows:

(a) Status as a Well-Known Seasoned Issuer. (A) At the time of filing the
Original Registration Statement, (B) at the time of the most recent amendment
thereto for the purposes of complying with Section 10(a)(3) of the Securities
Act (whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the Exchange Act or form of
prospectus), (C) at the time the Company or any person acting on its behalf
(within the meaning, for this clause only, of Rule 163(c) of the Securities Act
Regulations) made any offer relating to the Securities in reliance on the
exemption of Rule 163 of the Securities Act Regulations and (D) at the date
hereof, the Company was and is a “well-known seasoned issuer” as defined in Rule
405 of the Securities Act Regulations (“Rule 405”), including not having been
and not being an “ineligible issuer” as defined in Rule 405. The Registration
Statement is an “automatic shelf registration statement,” as defined in Rule
405, and the Securities, since their registration on the Registration Statement,
have been and remain eligible for registration by the Company on a Rule 405
“automatic shelf registration statement.” The Company has not received from the
Commission any notice pursuant to Rule 401(g)(2) of the Securities Act
Regulations objecting to the use of the automatic shelf registration statement
form.

At the time of filing the Original Registration Statement, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Securities and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405.

 

11



--------------------------------------------------------------------------------

(b) Registration Statement, Prospectus and General Disclosure Package. The
Original Registration Statement became effective upon filing under Rule 462(e)
of the Securities Act Regulations (“Rule 462(e)”) on June 29, 2012, and any
post-effective amendment thereto also became effective upon filing under Rule
462(e). No stop order suspending the effectiveness of the Registration Statement
has been issued under the Securities Act and no proceedings for that purpose
have been instituted or are pending or, to the knowledge of the Company, are
contemplated by the Commission, and any request on the part of the Commission
for additional information has been complied with.

Any offer that is a written communication relating to the Securities made prior
to the filing of the Original Registration Statement by the Company or any
person acting on its behalf (within the meaning, for this paragraph only, of
Rule 163(c) of the Securities Act Regulations) has been filed with the
Commission in accordance with the exemption provided by Rule 163 of the
Securities Act Regulations (“Rule 163”) and otherwise complied with the
requirements of Rule 163, including without limitation the legending
requirement, to qualify such offer for the exemption from Section 5(c) of the
Securities Act provided by Rule 163.

At the respective times the Original Registration Statement and each amendment
thereto became effective, at each deemed effective date with respect to the
Underwriters pursuant to Rule 430B(f)(2) of the Securities Act Regulations and
at the Closing Time, the Registration Statement complied and will comply in all
material respects with the requirements of the Securities Act and the Securities
Act Regulations and the Trust Indenture Act and the Trust Indenture Act
Regulations, and did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.

Neither the Prospectus nor any amendments or supplements thereto, at the time
the Prospectus or any such amendment or supplement was issued and at the Closing
Time, included or will include an untrue statement of a material fact or omitted
or will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

Each preliminary prospectus (including the prospectus or prospectuses filed as
part of the Original Registration Statement or any amendment thereto) complied
when so filed in all material respects with the Securities Act Regulations and
each preliminary prospectus and the Prospectus delivered to the Underwriters for
use in connection with this

 

12



--------------------------------------------------------------------------------

offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

As of the Applicable Time, neither (x) the Issuer General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below) and the information included on Schedule
B hereto, all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Issuer Limited Use Free Writing Prospectus (as
defined below), when considered together with the General Disclosure Package,
included any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

As of the time of the filing of the Final Term Sheet, the General Disclosure
Package, when considered together with the Final Term Sheet (as defined in
Section 6(b)), will not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

As used in this subsection and elsewhere in this Agreement:

“Applicable Time” means 3:55 p.m. (Eastern time) on September 17, 2012 or such
other time as agreed by the Company and the Representatives.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Securities that (i) is required to be filed
with the Commission by the Company, (ii) is a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission or (iii) is exempt from filing pursuant to Rule
433(d)(5)(i) because it contains a description of the Securities or of the
offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g).

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule C hereto.

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

13



--------------------------------------------------------------------------------

“Statutory Prospectus” as of any time means the prospectus relating to the
Securities that is included in the Registration Statement immediately prior to
that time, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof.

Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Securities or
until any earlier date that the issuer notified or notifies the Representatives
as described in Section 6(e), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus made in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives expressly for use therein or to that part of the Registration
Statement that constitutes the Statement of Eligibility and Qualification (Form
T-1) under the Trust Indenture Act of the trustees referred to in the
Registration Statement.

(c) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder (the “Exchange Act
Regulations”) and, when read together with the other information in the
Prospectus, (a) at the time the Original Registration Statement became
effective, (b) at the earlier of the time the Prospectus was first used and the
date and time of the first contract of sale of Securities in this offering and
(c) at the Closing Time, did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d) Good Standing of Company. The Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the State of
Delaware, has all requisite corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Prospectus and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the

 

14



--------------------------------------------------------------------------------

extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole.

(e) Good Standing of Significant Subsidiaries. Each “significant subsidiary”
(within the meaning of Rule 1-02 under Regulation S-X promulgated by the
Commission) (the “Significant Subsidiaries”) of the Company has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has all requisite corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the General Disclosure Package and the Prospectus and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company and its subsidiaries, taken as a whole; all of the issued shares
of capital stock of each Significant Subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

(f) Capitalization. The authorized, issued and outstanding capital stock of the
Company as of the date of this Agreement is as set forth in the column entitled
“Actual” and in the corresponding line items under the caption “Capitalization”
in the General Disclosure Package and the Prospectus (except for subsequent
issuances, if any, pursuant to employee or director stock option, stock purchase
or other equity incentive plans described in the General Disclosure Package and
the Prospectus or upon the exercise of options issued under such plans). To the
knowledge of the Company, the shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable and were issued in compliance with all applicable state and
federal securities and “blue-sky” laws; and, to the knowledge of the Company,
none of the outstanding shares of capital stock of the Company were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights of any securityholder of the Company or any other person.

(g) Insurance. Each of the Company and the Significant Subsidiaries engaged in
the business of insurance is duly organized and licensed as an insurance company
or an insurance holding company, as the case may be, in its respective
jurisdiction of incorporation (if so required) and, in the case of the Company,
each other jurisdiction where it is required to be so licensed or authorized to
conduct its business, and, in the case of the Significant Subsidiaries engaged
in the business of insurance,

 

15



--------------------------------------------------------------------------------

each other jurisdiction in which such Significant Subsidiary has written 5% or
more of the total amount of premiums written by it during each of the last two
calendar years, except for any such jurisdictions in which the failure to be so
licensed or authorized would not have a material adverse effect on the Company
and its subsidiaries, taken as a whole; neither the Company nor any Significant
Subsidiary engaged in the business of insurance has received any notification
from any insurance regulatory authority to the effect that any additional
authorization, approval, order, consent, license, certificate, permit,
registration or qualification from such insurance regulatory authority is needed
to be obtained by the Company or any such Significant Subsidiary in any case
where it would be reasonably expected that failure to obtain any such additional
authorization, approval, order, consent, license, certificate, permit,
registration or qualification would have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(h) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(i) Authorization of the Indenture. The Indenture has been duly qualified under
the Trust Indenture Act and has been duly authorized by the Company and, upon
execution and delivery thereof by the Company (and assuming due authorization,
execution and delivery by the Trustee), will, at the Closing Time, be a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforceability thereof (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
liquidation, moratorium and other similar laws affecting creditors’ rights
generally and (ii) is subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(j) Authorization of Securities. The Securities have been duly authorized and,
when executed and authenticated in accordance with the provisions of the
Indenture, and delivered to and paid for in accordance with the terms of this
Agreement, will be entitled to the benefits of the Indenture, and will be valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as the enforceability thereof (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
liquidation, moratorium and other similar laws affecting creditors’ rights
generally and (ii) is subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(k) Description of Securities and Indenture. Each of the Securities and the
Indenture conforms in all material respects to the description thereof contained
in the General Disclosure Package and the Prospectus.

 

16



--------------------------------------------------------------------------------

(l) Absence of Defaults and Conflicts of the Company. The execution and delivery
by the Company of, and the performance by the Company of its obligations under,
this Agreement and the Indenture and the issuance and sale of the Securities as
contemplated in this Agreement will not contravene any provision of applicable
law or the certificate of incorporation or by-laws of the Company or any
agreement or other instrument binding upon the Company or any of its
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary.

(m) No Violation of Organizational Documents. Neither the Company nor any
Significant Subsidiary is in violation of its certification of incorporation or
by-laws; neither the Company or any Significant Subsidiary is in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which it is a party
or by which it or any of its properties may be bound, except for such defaults
that will not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(n) No Material Adverse Change. There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business, operations
or prospects of the Company and its subsidiaries, taken as a whole, from that
set forth in the General Disclosure Package and the Prospectus.

(o) Absence of Proceedings. There are no legal or governmental proceedings
pending or threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that are required to be described in the General Disclosure Package and
the Prospectus and are not so described or any statutes, regulations, contracts
or other documents that are required to be described in the General Disclosure
Package and the Prospectus or to be filed as exhibits to the Registration
Statement that are not described or filed as required.

(p) Absence of Further Requirements. No consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under this Agreement, the
Indenture or the Securities except such as have been obtained or may be required
by the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Securities.

 

17



--------------------------------------------------------------------------------

(q) FINRA Matters. The offering of the Securities satisfies one or more of the
conditions set forth in Rule 5110(b)(7)(A), (B) or (C)(i) of the Financial
Industry Regulatory Authority Inc.

(r) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the General Disclosure Package and the Prospectus, will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(s) Environmental Laws. The Company and its subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(t) Environmental Costs and Liabilities. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole.

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in the General Disclosure Package and the Prospectus and that is
not so described in such documents.

(v) Independent Registered Public Accounting Firm. Deloitte & Touche LLP, the
accounting firm that certified the financial statements and supporting schedules
included in or incorporated by reference in the General Disclosure Package and
the Prospectus, is an independent registered public accounting firm as required
by the Securities Act and the Securities Act Regulations.

 

18



--------------------------------------------------------------------------------

(w) Financial Statements. The financial statements included in the General
Disclosure Package and the Prospectus, together with the related schedules and
notes, present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved. The supporting
schedules, if any, present fairly in accordance with GAAP the information
required to be stated therein. The selected financial data and the summary
financial information included in the General Disclosure Package and the
Prospectus present fairly the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included in
the Registration Statement. The Company’s pending acquisition of Family Heritage
Life Insurance Company does not require the filing of pro forma financial
statements in the General Disclosure Package or the Prospectus. All disclosures
contained in the General Disclosure Package or the Prospectus regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G under the Exchange Act
and Item 10 of Regulation S-K of the Securities Act Regulations, to the extent
applicable.

(x) eXtensbile Business Reporting Language. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(y) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (3) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the General Disclosure
Package and the Prospectus, since the end of the Company’s most recent audited
fiscal year, there has been (I) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (II) no

 

19



--------------------------------------------------------------------------------

change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, or persons performing similar
functions, as appropriate, to allow timely decisions regarding disclosure.

(z) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(aa) Pending Proceedings and Examinations. The Registration Statement is not the
subject of a pending proceeding or examination under Section 8(d) or 8(e) of the
Securities Act, and the Company is not the subject of a pending proceeding under
Section 8A of the Securities Act in connection with the offering of the
Securities.

(bb) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by any such person of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, any offer, payment,
promise to pay or authorization of the payment of any money or other property,
gift, promise to give or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and its subsidiaries, and,
to the knowledge of the Company, its other affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to ensure,
continued compliance therewith.

 

20



--------------------------------------------------------------------------------

(cc) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(dd) Compliance with OFAC. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use any of the proceeds from the
sale of Securities by the Company in the offering contemplated by this
Agreement, or lend, contribute or otherwise make available any such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Representatives or to counsel for the Underwriters shall be
deemed a representation and warranty by the Company to each Underwriter as to
the matters covered thereby.

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Underwriter, its affiliates, directors and officers and each
person, if any, who controls such Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages, liabilities and any amounts paid in
settlements caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof
(including the Rule 430B information), any preliminary prospectus, any Issuer
Free Writing Prospectus or the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this indemnity agreement shall not apply to losses,
claims, damages, liabilities and any amounts paid in settlements caused by any
untrue statement or alleged untrue statement of a material fact made in reliance
upon and in conformity with written information

 

21



--------------------------------------------------------------------------------

furnished to the Company by any Underwriter through the Representatives
expressly for use in the Registration Statement or any amendment thereof
(including the Rule 430B Information), any preliminary prospectus, any Issuer
Free Writing Prospectus or the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto).

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers who sign the Registration
Statement and any person, if any, who controls the Company to the same extent as
the foregoing indemnity from the Company to each Underwriter, but only with
reference to information relating to such Underwriter furnished to the Company
in writing by such Underwriter expressly for use in the Registration Statement
(including the Rule 430B Information), any preliminary prospectus, any Issuer
Free Writing Prospectus or the Prospectus or any amendments or supplements
thereto.

(c) If any proceeding (including any government investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to either of the two preceding paragraphs, such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties, and that all such fees and expenses shall be paid as they are incurred.
Such firm shall be designated in writing by the Representatives in the case of
parties indemnified pursuant to the second preceding paragraph and by the
Company in the case of parties indemnified pursuant to the immediately preceding
paragraph. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent but if settled with such consent
or if there be a final judgment for the plaintiff, the indemnifying party agrees
to indemnify the indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 

22



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or 8(b) in respect of any losses, claims,
damages or liabilities referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims, damages
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Underwriters on the other in connection with the
offering of the Securities shall be deemed to be in the same proportion as the
total net proceeds from the offering of such Securities (before deducting
expenses) received by the Company bear to the total underwriting discounts and
commissions received by the Underwriters in respect thereof. The relative fault
of the Company on the one hand and of the Underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Underwriter shall be required to contribute any
amount in excess of the amount by which the total price at which the Securities
underwritten and distributed to the public by such Underwriter were offered to
the public exceeds the amount of any damages which such Underwriter has
otherwise been required to pay by reason of such untrue

 

23



--------------------------------------------------------------------------------

or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriter’s obligations to
contribute pursuant to this Section 8 are several, in proportion to the
respective principal amounts of Securities purchased by each of such
Underwriters, and not joint.

(f) The indemnity and contribution agreements contained in this Section 8 and
the representations and warranties of the Company in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by any Underwriter or on behalf of any
Underwriter or any person controlling any Underwriter or buyer on behalf of the
Company, its directors or officers or any person controlling the Company and
(iii) acceptance of and payment for any of the Securities.

9. Termination in Certain Events. This Agreement shall be subject to termination
in the absolute discretion of the Representatives, by notice given to the
Company, if (a) after the execution and delivery of this Agreement and prior to
the Closing Time (i) trading generally shall have been suspended or materially
limited on the New York Stock Exchange or on any other exchange on which the
Company’s common stock is listed, (ii) a general moratorium on commercial
banking activities in the State of New York shall have been declared by either
Federal or New York State authorities, (iii) trading of any securities of, or
guaranteed by, the Company shall have been suspended on any exchange or in any
over-the-counter market, (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States or
(v) there shall have occurred any material adverse change in the financial
markets, material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude and severity in its effect on
the financial markets of the United States and (b) such event singly or together
with any other such event makes it, in the reasonable judgment of the
Representatives, impracticable to market the Securities on the terms and in the
manner contemplated in the Prospectus.

10. Defaulting Underwriters. If, at the Closing Time, any one or more of the
Underwriters shall default in its or their obligations to take up and pay for
the Securities or otherwise fail or refuse to purchase Securities which it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase is not more than one-tenth of the aggregate
principal amount of the Securities to be purchased on such date, the
non-defaulting Underwriters may make arrangements satisfactory to the Company
and the non-defaulting Underwriters for the purchase of such Securities, but if
no such arrangements are made, the non-defaulting Underwriters shall be
obligated severally in the proportions which the aggregate principal amount of
Securities set

 

24



--------------------------------------------------------------------------------

forth opposite their names in this Agreement bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as the Representatives may specify,
to purchase the Securities which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase on such date; provided that in no event
shall the aggregate principal amount of Securities which any non-defaulting
Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this paragraph by an amount in excess of one-ninth of such principal
amount of Securities without the written consent of such non-defaulting
Underwriter. In any such case either the Representatives or the Company shall
have the right to postpone the Closing Time, but in no event for longer than
seven days, in order that the required changes, if any, in the Registration
Statement and in the Prospectus or in any other documents or arrangements may be
effected. If any Underwriter or Underwriters shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs is more than one-tenth of the aggregate principal
amount of the Securities, and arrangements satisfactory to the Representatives
and the Company for the purchase of such Securities are not made within 36 hours
after such default, this Agreement will terminate without liability on the part
of any non-defaulting Underwriter or of the Company. Any action taken under this
paragraph shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.

11. Reimbursement of Underwriters’ Expenses. If this Agreement shall be
terminated by the Underwriters or any of them because of any failure or refusal
on the part of the Company to comply with the terms or to fulfill any of the
conditions of this Agreement, or if for any reason the Company shall be unable
to perform its obligations under this Agreement, the Company agrees to reimburse
the Underwriters or such Underwriters as have so terminated this Agreement, with
respect to themselves, severally, for all out-of-pocket expenses (including the
fees and disbursements of their counsel itemized in detail reasonably
satisfactory to the Company) reasonably incurred by such Underwriters in
connection with the Securities.

12. Tax Disclosure. Notwithstanding any other provision of this Agreement,
immediately upon commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure. For purposes of the foregoing, the term “tax treatment” is the
purported or claimed federal income tax treatment of the transactions
contemplated hereby, and the term “tax structure” includes any fact that may be
relevant to understanding the purported or claimed federal income tax treatment
of the transactions contemplated hereby.

 

25



--------------------------------------------------------------------------------

13. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the public offering price of the Securities and
any related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Underwriters, on the other
hand, (b) in connection with the offering contemplated hereby and the process
leading to such transaction each Underwriter is and has been acting solely as a
principal and is not the agent or fiduciary of the Company or its stockholders,
creditors, employees or any other party, (c) no Underwriter has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company on other matters) and no Underwriter has any obligation to the
Company with respect to the offering contemplated hereby except the obligations
expressly set forth in this Agreement, (d) the Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, and (e) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

14. Research Analyst Independence. The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by applicable law, any claims that the Company may have against the
Underwriters with respect to any conflict of interest that may arise from the
fact that the views expressed by their independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by such Underwriters’ investment banking
divisions. The Company acknowledges that each of the Underwriters is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of
its customers and hold long or short positions in debt or equity securities of
the companies that may be the subject of the transactions contemplated by this
Agreement.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

16. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

26



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

18. Parties In Interest. This Agreement has been and is made solely for the
benefit of the Underwriters and the Company, and the controlling persons,
directors and officers referred to in Section 8, and their respective
successors, assigns, executors and administrators. No other person shall acquire
or have any right under or by virtue of this Agreement.

19. Section Headings. The Section headings in this Agreement have been inserted
as a matter of convenience of reference and are not a part of this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Underwriters and the Company in accordance with its terms.

 

Very truly yours, TORCHMARK CORPORATION By  

/s/ W. Michael Pressley

  Name:  

W. Michael Pressley

  Title:  

Vice President and Chief Investment Officer

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

WELLS FARGO SECURITIES, LLC
as Representatives of the Underwriters

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By:  

/s/ Teresa A. Radzinski

  Authorized Signatory WELLS FARGO SECURITIES, LLC By:  

/s/ Carolyn Hurley

  Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

TORCHMARK CORPORATION

 

Name of Underwriter

   Principal
Amount of
Securities  

Merrill Lynch, Pierce, Fenner & Smith
                Incorporated

   $ 45,000,000   

Wells Fargo Securities, LLC

     45,000,000   

U.S. Bancorp Investments, Inc.

     13,125,000   

BNY Mellon Capital Markets, LLC

     4,375,000   

BB&T Capital Markets, a division of Scott & Stringfellow, LLC

     4,375,000   

Comerica Securities, Inc.

     4,375,000   

Keefe, Bruyette & Woods, Inc

     4,375,000   

KeyBanc Capital Markets Inc.

     4,375,000      

 

 

 

Total

   $ 125,000,000      

 

 

 

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

Filed Pursuant to Rule 433

Dated September 17, 2012

Registration Statement No. 333-182473

Relating to

Preliminary Prospectus Supplement Dated September 17, 2012 and

Prospectus dated June 29, 2012

 

LOGO [g414843torch_logo.jpg]

$125,000,000 5.875% JUNIOR SUBORDINATED DEBENTURES DUE 2052

 

Issuer:    Torchmark Corporation (“Torchmark”) Expected Ratings*:   
[            ] Size:    $125,000,000 Over-allotment Option:    None Trade Date:
   September 17, 2012 Settlement Date**:    September 24, 2012 (T + 5) Maturity
Date:    December 15, 2052 Interest Rate:    5.875% Interest Payment Dates:   
March 15, June 15, September 15 and December 15 of each year beginning December
15, 2012 Optional Redemption:    Redeemable in whole at any time or in part from
time to time on or after December 15, 2017, at a redemption price equal to their
principal amount plus accrued and unpaid interest (including compounded
interest, if any) to, but excluding, the date of redemption Redemption after the
Occurrence of a Tax Event:    Redeemable in whole, but not in part, at any time
prior to December 15, 2017, within 90 days of the occurrence of a “tax event” at
a redemption price equal to $26 per $25 in principal amount of debentures being
redeemed plus accrued and unpaid interest (including compounded interest, if
any) to, but excluding, the date of redemption CUSIP / ISIN:    891027 302 /
US8910273023 Denomination:    $25 and integral multiples of $25 in excess
thereof Price to Public:    $25.00 Underwriting Discount:    $0.7875 per
debenture for retail orders, $3,019,275 total, and $0.50 per debenture for
institutional orders, $583,000 total Proceeds (before expenses) to Torchmark:   
$121,397,725 New Senior Notes:    On September 17, 2012, Torchmark priced an
offering of $300 million aggregate principal amount of its Senior

 

B-1



--------------------------------------------------------------------------------

   Notes due 2022 (“2022 Notes”), which will bear interest at the rate of 3.80%
per year. The junior subordinated debentures offered hereby will be expressly
subordinated to the prior payment in full of all of Torchmark’s senior
indebtedness, including the 2022 Notes. Joint Book-Running Managers:   

Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

Wells Fargo Securities, LLC

Joint Lead Manager:    U.S. Bancorp Investments, Inc. Co-Managers:   

BNY Mellon Capital Markets, LLC

BB&T Capital Markets, a division of Scott & Stringfellow, LLC

Comerica Securities, Inc.

Keefe, Bruyette & Woods, Inc

KeyBanc Capital Markets Inc.

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

** We expect that delivery of the debentures will be made against payment
therefor on or about September 24, 2012, which will be the fifth business day
following the date of the prospectus supplement (this settlement date being
referred to as “T+5”). Under Rule 15c6-1 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, trades in the
secondary market generally are required to settle in three business days, unless
the parties to that trade expressly agree otherwise. Accordingly, purchasers who
wish to trade debentures on the date of the prospectus supplement, or either of
the two immediately succeeding business days, will be required, by virtue of the
fact that the debentures initially will settle in T+5, to specify an alternate
settlement cycle at the time of any such trade to prevent a failed settlement
and should consult their own advisors. This communication is intended for the
sole use of the person to whom it is provided by the issuer.

The issuer has filed a registration statement (including a prospectus and a
preliminary prospectus supplement) with the Securities and Exchange Commission
for the offering to which this communication relates. Before you invest, you
should read the prospectus and the preliminary prospectus supplement in that
registration statement and other documents the issuer has filed with the
Securities and Exchange Commission for more complete information about the
issuer and this offering. You may get these documents for free by visiting EDGAR
on the Securities and Exchange Commission’s website at www.sec.gov.
Alternatively, the issuer, any underwriter or any dealer participating in the
offering will arrange to send you the prospectus and preliminary prospectus
supplement if you request it by calling Merrill Lynch, Pierce, Fenner & Smith
Incorporated at 1-800-294-1322 or Wells Fargo Securities, LLC at 1-800-326-5897
or email: cmclientsupport@wellsfargo.com.

 

B-2



--------------------------------------------------------------------------------

SCHEDULE C

None

 

C-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF R. BRIAN MITCHELL, ESQ.

EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL

FOR THE COMPANY

[Date]

Merrill Lynch, Pierce, Fenner & Smith

    Incorporated

Wells Fargo Securities, LLC

as Representatives of the several Underwriters

      named in Schedule A to the Underwriting Agreement referred to below

c/o Merrill Lynch, Pierce, Fenner & Smith

          Incorporated

One Bryant Park

New York, NY 10036

and

c/o Wells Fargo Securities LLC

301 S. College Street

Charlotte, NC 28288

Ladies and Gentlemen:

I am Executive Vice President and General Counsel of Torchmark Corporation, a
Delaware corporation (the “Company”), and, as such, have served as counsel for
the Company in connection with the issuance and sale to the Underwriters named
in Schedule A to the Underwriting Agreement dated September 17, 2012 (the
“Underwriting Agreement”), of $125,000,000 aggregate principal amount of 5.875%
Junior Subordinated Debentures due 2052 (the “Securities”) of the Company to be
issued pursuant to an indenture dated as of November 2, 2001 between the Company
and The Bank of New York (the “Original Trustee”), as supplemented by the First
Supplemental Indenture dated as of September 24, 2012 (as supplemented, the
“Indenture”) between the Company and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to the Original Trustee), as trustee under the
Indenture (the “Trustee”). Terms used in this opinion and not otherwise defined
herein have the same meanings as in the Underwriting Agreement.

 

A-1



--------------------------------------------------------------------------------

I am familiar with and have examined such documents and records as I deemed
necessary to render this opinion, including the Underwriting Agreement, the
Indenture and the Securities.

In my examination I have assumed but have not independently verified the
genuineness of all signatures on all documents examined by me, the conformity to
original documents of all documents submitted to us as certified or facsimile
copies and the authenticity of all such documents.

Based on the foregoing, and subject to the qualifications hereinafter set forth,
I am of the opinion that:

(i) The Company (1) has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the General Disclosure Package and
the Prospectus and (2) is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole.

(ii) Each of Liberty National Life Insurance Company, Globe Life And Accident
Insurance Company, United American Insurance Company and American Income Life
Insurance Company (collectively the “Significant Subsidiaries”), (1) has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the General Disclosure Package and the
Prospectus and (2) is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;
all of the issued shares of capital stock of each such Significant Subsidiary
have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company free and
clear of any all liens, encumbrances, equities or claims.

(iii) Each of the Company and its Significant Subsidiaries engaged in the
business of insurance are duly organized and licensed as insurance companies or
insurance holding companies, as the case may be, in their respective

 

A-2



--------------------------------------------------------------------------------

jurisdictions of incorporation (if so required) and, in the case of the Company,
each other jurisdiction where it is required to be so licensed or authorized to
conduct its business, and, in the case of the Significant Subsidiaries engaged
in the business of insurance, each other jurisdiction in which such Significant
Subsidiary has written 5% or more of the total amount of premiums written by it
during each of the last two calendar years, except for any such jurisdictions in
which the failure to be so licensed or authorized would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(iv) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Underwriting Agreement, the Indenture and
the Securities and the issuance and sale of the Securities as contemplated in
the Underwriting Agreement will not contravene any provision of applicable law
or the certificate of incorporation or by-laws of the Company or, to my
knowledge, any agreement or other instrument binding upon the Company or any of
its subsidiaries that is material to the Company and its subsidiaries, taken as
a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under the Underwriting Agreement, the Indenture and the Securities except such
as have been obtained or may be required by the securities or Blue Sky laws of
the various states in connection with the offer and sale of the Securities.

(v) After due inquiry, I do not know of any legal or governmental proceedings
pending or threatened to which the Company or any of its subsidiaries is a party
or to which any property of the Company or any of its subsidiaries is subject
that are required to be described in the Registration Statement, the General
Disclosure Package and or the Prospectus and are not so described or of any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or to be filed as exhibits to the Registration Statement which are
not described or to be filed as required.

(vi) The statements (a) in Part I of the Annual Report on Form 10-K of the
Company for the year ended December 31, 2011, under the captions
“Item 1—Business—Regulation” and “Item 3—Legal Proceedings”, (b) in Part II of
the Quarterly Report on Form 10-Q of the Company for the quarter ended June 30,
2012, under the caption “Item 1—Legal Proceedings,” and (c) under the caption
“Recent Developments” in the preliminary prospectus of the Company dated
September 17, 2012, in each case insofar as such statements constitute summaries
of legal matters, documents or proceedings referred to therein, fairly summarize
the matters referred to therein in all material respects.

 

A-3



--------------------------------------------------------------------------------

(vii) Each document incorporated by reference in the Registration Statement, any
preliminary prospectus and the Prospectus (other than the financial statements,
notes, and schedules and other financial data included or incorporated by
reference in such documents, as to which I express no opinion) complied as to
form when filed with the Securities and Exchange Commission in all material
respects with the Securities Exchange Act of 1934, as amended, and the rules and
the regulations of the Securities and Exchange Commission thereunder.

I am licensed to practice law only in the State of Oklahoma, and, accordingly,
this opinion is limited in all respects to the laws of the State of Oklahoma,
the General Corporation Law of the State of Delaware and the United States of
America.

This opinion is delivered pursuant to Section 5(b) of the Underwriting Agreement
at the request of the Company and is intended solely for your use as
Underwriters. As such, it may not be relied upon by any other person or for any
other purpose other than for the legal conclusions expressed herein.

 

Very truly yours, R. Brian Mitchell, Esq.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF MAYNARD, COOPER & GALE, P.C.

SPECIAL COUNSEL FOR THE COMPANY

[Date]

Merrill Lynch, Pierce, Fenner & Smith

    Incorporated

Wells Fargo Securities, LLC

as Representatives of the several Underwriters

      named in Schedule A to the Underwriting Agreement referred to below

c/o Merrill Lynch, Pierce, Fenner & Smith

          Incorporated

One Bryant Park

New York, NY 10036

and

c/o Wells Fargo Securities LLC

301 S. College Street

Charlotte, NC 28288

Ladies and Gentlemen:

We have acted as special counsel for Torchmark Corporation, a Delaware
corporation (the “Company”), in connection with the issuance and sale by the
Company to the Underwriters named in Schedule A to the Underwriting Agreement,
dated September 17, 2012 (the “Underwriting Agreement”), of $125,000,000
aggregate principal amount of 5.875% Junior Subordinated Debentures due 2052
(the “Securities”) of the Company to be issued pursuant to an indenture dated as
of November 2, 2001 between the Company and The Bank of New York (the “Original
Trustee”), as supplemented by the First Supplemental Indenture dated as of
September 24, 2012 (as supplemented, the “Indenture”) between the Company and
The Bank of New York Mellon Trust Company, N.A. (successor in interest to the
Original Trustee), as trustee under the Indenture (the “Trustee”). Terms used in
this opinion and not otherwise defined herein have the same meanings as in the
Underwriting Agreement.

 

B-1



--------------------------------------------------------------------------------

We have participated in the preparation of the registration statement of the
Company on Form S-3 (File No. 333-182473) (other than the documents incorporated
by reference in the prospectus included therein (the “Incorporated Documents”))
filed with the Securities and Exchange Commission (the “Commission”) pursuant to
the provisions of the Securities Act of 1933, as amended (the “Securities Act”),
in connection with the offering of the Securities. Although we did not
participate in the preparation of the Incorporated Documents, we have reviewed
such documents. Such registration statement, as amended to the date of the
Underwriting Agreement, including the Incorporated Documents and the information
deemed to be part thereof at the time of effectiveness pursuant to Rule 430B
under the Securities Act, are hereinafter referred to as the “Registration
Statement,” and the related prospectus dated June 29, 2012 is hereinafter
referred to as the “Basic Prospectus.” The preliminary prospectus supplement of
the Company dated September 17, 2012 is hereinafter referred to as the
“Preliminary Prospectus Supplement,” and the final prospectus supplement of the
Company dated September 17, 2012 specifically relating to the Securities is
hereinafter referred to as the “Prospectus Supplement.” The Basic Prospectus, as
supplemented by the Prospectus Supplement, in the form first used to confirm
sales of the Securities (or in the form first made available by the Company to
the Underwriters to meet requests of purchasers of the Securities under Rule 173
under the Securities Act), is hereinafter referred to as the “Prospectus”. The
term “General Disclosure Package” means the Basic Prospectus and the Preliminary
Prospectus Supplement, together with the Final Term Sheet set forth in Schedule
B to the Underwriting Agreement. As used herein, the terms “Registration
Statement,” “Basic Prospectus,” “Prospectus,” “Preliminary Prospectus
Supplement” and “General Disclosure Package” shall include the documents, if
any, incorporated by reference therein. The term “supplement,” “amendment” and
“amend” as used herein with respect to the Registration Statement, the Basic
Prospectus, the Prospectus, the Preliminary Prospectus Supplement or any
Permitted Free Writing Prospectus shall include all documents subsequently filed
by the Company with the Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), that are deemed to be incorporated by
reference therein.

The Registration Statement has become effective under the Securities Act; the
Preliminary Prospectus Supplement and the Prospectus have been filed with the
Commission pursuant to Rule 424(b) within the time period required by Rule
424(b) (without reference to Rule 424(b)(8)); the Final Term Sheet has been
filed with the Commission in the manner and within the time period required by
Rule 433(d); and no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or, to the best of our knowledge,
threatened by the Commission. In addition, the Indenture has been qualified
under the Trust Indenture Act of 1939, as amended, on June 29, 2012.

 

B-2



--------------------------------------------------------------------------------

As special counsel, we have examined the Underwriting Agreement, the Indenture
and the form of the Securities (collectively, the “Transaction Documents”);
originals or copies of certain corporate documents of the Company; certificates
and statements of public officials, corporate agents, officers of the Company
and other persons; and such other documents as we have deemed necessary as a
basis for our opinions set forth below. Also, we have relied upon such
certificates and statements of public officials, corporate agents, officers of
the Company, and other persons with respect to the accuracy of material factual
matters that were not independently established.

We have assumed the genuineness of all signatures, the legal capacity of all
natural persons, the authenticity of all documents submitted to us as originals
and the conformity with the original documents of all documents submitted to us
as certified or photostatic copies or by facsimile or other means of electronic
transmission or which we obtained from the Commission’s Electronic Data
Gathering, Analysis and Retrieval System. With respect to any instrument or
agreement executed or to be executed by any party other than the Company, we
have assumed, to the extent relevant to the opinions set forth herein, that
(i) such party (if not a natural person) has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) such party has full right, power and authority to execute, deliver and
perform its obligations under each instrument or agreement to which it is a
party and each such instrument or agreement has been duly authorized (if
applicable), executed and delivered by, and, with respect to any party other
than the Company, is a valid, binding and enforceable agreement or obligation,
as the case may be, of such party.

Based on the foregoing, and subject to the qualifications hereinafter set forth,
we are of the opinion that:

(i) The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

(ii) The Indenture has been duly qualified under the Trust Indenture Act and has
been duly authorized, executed and delivered by the Company and is a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, concepts of reasonableness and equitable
principles of general applicability, provided that we express no opinion as to
the (x) enforceability of any waiver of rights under any usury or stay law and
(y) applicability (and if applicable, the effect) of Section 548 of the United
States Bankruptcy Code or any comparable provision of state law to the questions
addressed above or on the conclusions expressed with respect thereto.

 

B-3



--------------------------------------------------------------------------------

(iii) The Securities have been duly authorized for issuance by the Company and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Underwriters pursuant to the
Underwriting Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability, and will be
entitled to the benefits of the Indenture pursuant to which such Securities are
to be issued, provided that we express no opinion as to the (x) enforceability
of any waiver of rights under any usury or stay law and (y) applicability (and
if applicable, the effect) of Section 548 of the United States Bankruptcy Code
or any comparable provision of state law to the questions addressed above or on
the conclusions expressed with respect thereto.

(iv) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Underwriting Agreement, the Indenture and
the Securities will not contravene any provision of applicable law or the
certificate of incorporation or by-laws of the Company.

(v) To our knowledge, no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required under Applicable
Laws (as defined below) for the performance by the Company of its obligations
under the Underwriting Agreement, the Indenture and the Securities. As used
herein, the term “Applicable Laws” means the laws of the State of Alabama, the
General Corporation Law of the State of Delaware and the federal laws of the
United States of America which, in our experience are normally applicable to
transactions of the type contemplated by the Transaction Documents.

(vi) The Company is not, and after giving effect to the issuance of the
Securities and assuming the application of the proceeds thereof as described in
the General Disclosure Package or the Prospectus, will not be, required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

(vii) The statements (a) in the Preliminary Prospectus Supplement and the
Prospectus under the captions “Description of Debentures,” “United States
Federal Income Tax Consequences” and “Description of Securities We May
Offer—Description of Debt Securities” and (b) in the Registration Statement in
Item 15, in each case insofar as such statements constitute summaries of legal
matters, documents or proceedings referred to therein, fairly summarize the
matters referred to therein in all material respects.

We have not ourselves checked the accuracy, completeness or fairness of, or
otherwise verified, the information furnished with respect to other matters in

 

B-4



--------------------------------------------------------------------------------

the Registration Statement, the General Disclosure Package or the Prospectus. We
have generally reviewed and discussed with your representatives and with certain
officers and employees of, and counsel and independent registered public
accounting firm for, the Company the information furnished, whether or not
subject to our check and verification. On the basis of such consideration,
review and discussion, but without independent check or verification, except as
stated, no facts have come to our attention that cause us to believe that
(i) the Registration Statement and the Prospectus do not comply as to form in
all material respects with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder, (ii) the
Registration Statement, at the time the Registration Statement became effective
and at the Applicable Time, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iii) the General Disclosure
Package, at the Applicable Time, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iv) the Prospectus, as of its date and as of the date
hereof, contained or contains any untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except in each case we express no belief and make no statement with
respect to the financial statements and financial schedules and other financial
data included or incorporated by reference therein or omitted therefrom or that
part of the Registration Statement that constitutes the Statements of
Eligibility and Qualification of the trustees referred to in the Registration
Statement. In expressing the foregoing opinion and belief, we express no opinion
or belief as to the conveyance of the General Disclosure Package or the
information contained therein to investors.

Our role as special counsel to the Company has been limited to matters relating
to the issuance and sale of the Securities, including the preparation of the
Registration Statement (other than the Incorporated Documents), the General
Disclosure Package and Prospectus and the various agreements and documents
specifically referred to herein. Accordingly, our opinion is limited to matters
specifically set forth herein, and we do not express any opinion concerning the
purchase of Securities by the ultimate purchasers thereof.

Any opinion or statement herein which is expressed to be “to our knowledge” or
is otherwise qualified by words of like import means that the lawyers currently
practicing law with our law firm who have devoted substantive attention to
matters for the Company have no current conscious awareness of any facts or
information contrary to such opinion or statement. Except to the extent
expressly set forth in this opinion, we have not undertaken any independent
investigation to determine the existence or absence of any fact, and no
inference as to our knowledge of the existence or absence of any fact should be
drawn from our representation of the Company the rendering of this opinion.

 

B-5



--------------------------------------------------------------------------------

We are members of the Bar of the State of Alabama, and this opinion is limited
in all respects to the laws of the State of Alabama, the General Corporation Law
of the State of Delaware and the United States of America. As to all matters
governed by the laws of the State of New York with respect to our opinions in
paragraphs (ii) and (iii), we are relying on the opinion dated today of your
counsel, Davis Polk & Wardwell LLP. This opinion is based on the law in effect
and the facts and circumstances existing on the date of this opinion. We assume
no obligation to update or supplement this opinion to reflect any facts or
circumstances which may hereafter come to our attention with respect to the
opinions and statements expressed above, including any changes in applicable law
which may hereafter occur.

This opinion is being delivered to you at the request of the Company in
connection with the Underwriting Agreement and the transactions contemplated by
the Underwriting Agreement, and may not be relied on by any other person or for
any other purpose without our prior written consent.

 

Very truly yours,

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF DAVIS POLK & WARDWELL LLP

COUNSEL FOR THE UNDERWRITERS

[Date]            

Merrill Lynch, Pierce, Fenner & Smith

    Incorporated

Wells Fargo Securities, LLC

as Representatives of the several Underwriters

      named in Schedule A to the Underwriting Agreement referred to below

c/o Merrill Lynch, Pierce, Fenner & Smith

          Incorporated

One Bryant Park

New York, NY 10036

and

c/o Wells Fargo Securities LLC

301 S. College Street

Charlotte, NC 28288

Ladies and Gentlemen:

We have acted as counsel for you and the other several Underwriters named in
Schedule A to the Underwriting Agreement dated September 17, 2012 (the
“Underwriting Agreement”) with Torchmark Corporation, a Delaware corporation
(the “Company”), under which you and such other Underwriters have severally
agreed to purchase from the Company $125,000,000 aggregate principal amount of
5.875% Junior Subordinated Debentures due 2052 (the “Securities”) of the Company
to be issued pursuant to an indenture dated as of November 2, 2001 between the
Company and The Bank of New York (the “Original Trustee”), as supplemented by
the First Supplemental Indenture dated as of September 24, 2012 (as
supplemented, the “Indenture”) between the Company and The Bank of New York
Mellon Trust Company, N.A. (successor in interest to the Original Trustee), as
trustee under the Indenture (the “Trustee”). We have examined originals or
copies of such documents, corporate records, certificates of public officials
and other instruments as we have deemed necessary or advisable for the purpose
of rendering this opinion.

We have also reviewed the Company’s registration statement on Form S-3 (File
No. 333-182473) (including the documents incorporated by reference therein

 

C-1



--------------------------------------------------------------------------------

(the “Incorporated Documents”)) filed with the Securities and Exchange
Commission (the “Commission”) pursuant to the provisions of the Securities Act
of 1933, as amended (the “Act”), relating to the registration of securities (the
“Shelf Securities”) to be issued from time to time by the Company and have
participated in the preparation of the preliminary prospectus supplement dated
September 17, 2012 (the “Preliminary Prospectus Supplement”) relating to the
Securities, the free writing prospectus dated September 17, 2012 set forth in
Schedule B to the Underwriting Agreement relating to the pricing information and
the prospectus supplement dated September 17, 2012 relating to the Securities
(the “Prospectus Supplement”). The registration statement became effective under
the Act and the Indenture qualified under the Trust Indenture Act of 1939, as
amended, upon the filing of the registration statement with the Commission on
June 29, 2012 pursuant to Rule 462(e). The registration statement at the date of
the Underwriting Agreement, including the Incorporated Documents and the
information deemed to be part of the registration statement at the time of
effectiveness pursuant to Rule 430B under the Act, is hereinafter referred to as
the “Registration Statement”, and the related prospectus (including the
Incorporated Documents) dated June 29, 2012 relating to the Shelf Securities is
hereinafter referred to as the “Basic Prospectus”. The Basic Prospectus, as
supplemented by the Prospectus Supplement, in the form first used to confirm
sales of the Securities (or in the form first made available by the Company to
the Underwriters to meet requests of purchasers of the Securities under Rule 173
under the Act), is hereinafter referred to as the “Prospectus”.

In rendering the opinions expressed herein, we have, without independent inquiry
or investigation, assumed that (i) all documents submitted to us as originals
are authentic and complete, (ii) all documents submitted to us as copies conform
to authentic, complete originals, (iii) all documents filed with or submitted to
the Commission through its Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”) system (except for required EDGAR formatting changes) conform to the
versions of such documents reviewed by us prior to such formatting, (iv) all
signatures on all documents that we reviewed are genuine, (v) all natural
persons executing documents had and have the legal capacity to do so, (vi) all
statements in certificates of public officials and officers of the Company that
we reviewed were and are accurate and (vii) all representations made by the
Company as to matters of fact in the documents that we reviewed were and are
accurate.

Capitalized terms used but not otherwise defined herein are used as defined in
the Underwriting Agreement.

Based upon the foregoing, we are of the opinion that:

1. The Indenture has been duly authorized, executed and delivered by the Company
and is a valid and binding agreement of the Company, enforceable

 

C-2



--------------------------------------------------------------------------------

in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, concepts of reasonableness
and equitable principles of general applicability, provided that we express no
opinion as to the (x) enforceability of any waiver of rights under any usury or
stay law and (y) the effect of fraudulent conveyance, fraudulent transfer or
similar provision of applicable law on the conclusions expressed above.

2. The Securities have been duly authorized and, when executed and authenticated
in accordance with the provisions of the Indenture and delivered to and paid for
by the Underwriters pursuant to the Underwriting Agreement, will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, concepts of reasonableness and equitable principles
of general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued, provided that we express no
opinion as to the (x) enforceability of any waiver of rights under any usury or
stay law and (y) the effect of fraudulent conveyance, fraudulent transfer or
similar provision of applicable law on the conclusions expressed above.

3. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

We have considered the statements included in the Prospectus under the captions
“Description of Debentures”, “Description of Securities We May Offer—Description
of Debt Securities” and “Underwriting” insofar as they summarize provisions of
the Indenture, the Securities and the Underwriting Agreement. In our opinion,
such statements fairly summarize these provisions in all material respects.

In rendering the opinions in paragraphs (1) through (3) above, we have assumed
that each party to the Indenture, the Underwriting Agreement and the Securities
(the “Documents”) has been duly incorporated and is validly existing and in good
standing under the laws of the jurisdiction of its organization. In addition, we
have assumed that (i) the execution, delivery and performance by each party
thereto of each Document to which it is a party, (a) are within its corporate
powers, (b) do not contravene, or constitute a default under, the certificate of
incorporation or bylaws or other constitutive documents of such party,
(c) require no action by or in respect of, or filing with, any governmental
body, agency or official and (d) do not contravene, or constitute a default
under, any provision of applicable law or regulation or any judgment,
injunction, order or decree or any agreement or other instrument binding upon
such party, provided that we make no such assumption to the extent that we have
specifically opined as to such matters with respect to the Company, and
(ii) each Document (other than the Underwriting Agreement) is a valid, binding
and enforceable agreement of each party thereto, (other than as expressly
covered above in respect of the Company).

 

C-3



--------------------------------------------------------------------------------

We are members of the Bars of the States of New York and California and the
foregoing opinion is limited to the laws of the State of New York, the federal
laws of the United States of America and the General Corporation Law of the
State of Delaware, except that we express no opinion as to any law, rule or
regulation that is applicable to the Company, the Documents or such transactions
solely because such law, rule or regulation is part of a regulatory regime
applicable to any party to any of the Documents or any of its affiliates due to
the specific assets or business of such party or such affiliate.

This opinion is rendered solely to you and the other several Underwriters in
connection with the Underwriting Agreement. This opinion may not be relied upon
by you for any other purpose or relied upon by any other person (including any
person acquiring Securities from the several Underwriters) or furnished to any
other person without our prior written consent, except that Maynard, Cooper &
Gale, P.C., special counsel to the Company, may rely on our opinions in
paragraphs 1 and 2 as to matters governed by the laws of the State of New York
in rendering their opinion to be delivered pursuant to the Underwriting
Agreement.

 

Very truly yours,

 

C-4



--------------------------------------------------------------------------------

[Date]

Merrill Lynch, Pierce, Fenner & Smith

    Incorporated

Wells Fargo Securities, LLC

as Representatives of the several Underwriters

      named in Schedule A to the Underwriting Agreement referred to below

c/o Merrill Lynch, Pierce, Fenner & Smith

          Incorporated

One Bryant Park

New York, NY 10036

and

c/o Wells Fargo Securities LLC

301 S. College Street

Charlotte, NC 28288

Ladies and Gentlemen:

We have acted as counsel for you and the other several Underwriters named in
Schedule A to the Underwriting Agreement dated September 17, 2012 (the
“Underwriting Agreement”) with Torchmark Corporation, a Delaware corporation
(the “Company”), under which you and such other Underwriters have severally
agreed to purchase from the Company $125,000,000 aggregate principal amount of
5.875% Junior Subordinated Debentures due 2052 (the “Securities”).

We have reviewed the Company’s registration statement on Form S-3 (File
No. 333-182473) (including the documents incorporated by reference therein (the
“Incorporated Documents”)) filed with the Securities and Exchange Commission
(the “Commission”) pursuant to the provisions of the Securities Act of 1933, as
amended (the “Act”), relating to the registration of securities (the “Shelf
Securities”) to be issued from time to time by the Company and have participated
in the preparation of the preliminary prospectus supplement dated September 17,
2012 (the “Preliminary Prospectus Supplement”) relating to the Securities, the
free writing prospectus dated September 17, 2012 set forth in Schedule B to the
Underwriting Agreement relating to the pricing information and the prospectus
supplement dated September 17, 2012 relating to the Securities (the “Prospectus
Supplement”). The registration statement at the date of the Underwriting
Agreement, including the Incorporated Documents and the information deemed to be
part of the registration statement at the time of effectiveness pursuant to Rule
430B under the Act, is hereinafter referred to as the “Registration Statement”,
and the related prospectus (including the Incorporated Documents) dated June 29,
2012 relating to the Shelf Securities is hereinafter

 

C-5



--------------------------------------------------------------------------------

referred to as the “Basic Prospectus”. The Basic Prospectus, as supplemented by
the Preliminary Prospectus Supplement, together with the free writing prospectus
set forth in Schedule B to the Underwriting Agreement for the Securities are
hereinafter referred to as the “Disclosure Package”. The Basic Prospectus, as
supplemented by the Prospectus Supplement, in the form first used to confirm
sales of the Securities (or in the form first made available by the Company to
the Underwriters to meet requests of purchasers of the Securities under Rule 173
under the Act), is hereinafter referred to as the “Prospectus”.

We have, without independent inquiry or investigation, assumed that all
documents filed with or submitted to the Commission through its Electronic Data
Gathering, Analysis and Retrieval (“EDGAR”) system (except for required EDGAR
formatting changes) conform to the versions of such documents reviewed by us
prior to such formatting.

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial, accounting or quantitative information.
Furthermore, many determinations involved in the preparation of the Registration
Statement, the Disclosure Package and the Prospectus are of a wholly or
partially non-legal character or relate to legal matters outside the scope of
our opinion separately delivered to you today in respect of certain matters
under the laws of the State of New York, the federal laws of the United States
of America and the General Corporation Law of the State of Delaware. As a
result, we are not passing upon, and do not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Disclosure Package and the Prospectus, and we have
not ourselves checked the accuracy, completeness or fairness of, or otherwise
verified, the information furnished in such documents (except to the extent
expressly set forth in our opinion letter separately delivered to you today as
to statements included in the Prospectus under the captions “Description of
Debentures”, “Description of Securities We May Offer—Description of Debt
Securities” and “Underwriting”). However, in the course of our acting as counsel
to you in connection with the review of the Registration Statement, the
Disclosure Package and the Prospectus, we have generally reviewed and discussed
with your representatives and with certain officers and employees of, and
counsel and independent public accountants for, the Company the information
furnished, whether or not subject to our check and verification. We have also
reviewed and relied upon certain corporate records and documents, letters from
counsel and accountants and oral and written statements of officers and other
representatives of the Company and others as to the existence and consequence of
certain factual and other matters.

On the basis of the information gained in the course of the performance of the
services rendered above, but without independent check or verification except as
stated above:

(i) the Registration Statement and the Prospectus appear on their face to be
appropriately responsive in all material respects to the requirements of the Act
and the applicable rules and regulations of the Commission thereunder; and

 

C-6



--------------------------------------------------------------------------------

(ii) nothing has come to our attention that causes us to believe that, insofar
as relevant to the offering of the Securities:

(a) on the date of the Underwriting Agreement, the Registration Statement
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading,

(b) at 3:55 p.m. (Eastern time) on September 17, 2012, the Disclosure Package
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or

(c) the Prospectus as of the date of the Underwriting Agreement or as of the
date hereof contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

In providing this letter to you and the other several Underwriters, we have not
been called to pass upon, and we express no view regarding, the financial
statements or financial schedules or other financial or accounting data included
in the Registration Statement, the Disclosure Package, or the Prospectus, or the
Statement of Eligibility of the Trustee on Form T-1. In addition, we express no
view as to the conveyance of the Disclosure Package or the information contained
therein to investors.

This letter is delivered solely to you and the other several Underwriters in
connection with the Underwriting Agreement. This letter may not be relied upon
by you for any other purpose or relied upon by any other person (including any
person acquiring Securities from the several Underwriters) or furnished to any
other person without our prior written consent.

 

Very truly yours,

 

C-7